 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDLamont's Service,Inc. and General Drivers&HelpersUnion,Local No. 662,affiliated with the Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America.Case 18-CA-3485June 18, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn March 9, 1973, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions, and the Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the ruling, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Lamont's Service, Inc., Ab-botsford,Wisconsin, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK,Administrative Law Judge: Thisproceeding under Section 10(b) of the National Labor Rela-tions Act, as amended (herein called the Act), arises fromcharges filed March13, 1972 (and amendedJuly 3, 1972),by GeneralDrivers and Helpers Union,Local No. 622,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (here-m called the Union),against Lamont's Service,Inc. (hereincalledRespondent).Based on these charges a complaint1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutionsare incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F.2d 362 (C.A 3, 1951). We have carefully examined the recordand find no basis for reversing his findings.issued September 21, 1972, alleging that Respondent com-mitted unfair labor practices in violation of Section8(a)(3)and (1) of the Act. Respondent filed an answer admittingsome allegationsof the complaint but denying others anddenying that it had committed unfair labor practices.The pleadings present two thresholdissues: (a)whetherRespondent is an employer within themeaning ofthe Act,and (b) whether the Union is a labor organization within themeaning ofthe Act. I find affirmatively on both questions.The principal issue in the case is whether Respondentdiscriminatedagainst itsemployee LaVerne Shilts. Thecomplaintalleges,and the answer admits, that on January11, 1972, the Respondent discharged Shilts and did notthereafterreinstatehim. The complaintalleges, and the an-swer denies, that the discharge and subsequent failure toreinstatewere discriminatory. As indicatedhereinafter, Ifind that they were. The case was tried beforeme atAbbots-ford,Wisconsin, on November 30, 1972.Upon the entire record,' including my observation of thewitnessesand consideration of the briefs filed by the parties,Imake thefollowing:FINDINGS OF FACTITHEBUSINESSOF RESPONDENTRespondent is a Wisconsin corporation engaged in andaround Abbotsford, Wisconsin, as an intrastate contractcarrier of petroleum products, certificated by the WisconsinPublic Service Commission, and in the retail and wholesalesale of petroleum products. During the 12 months preced-ing the issuance of the complaint it purchased and receivedpetroleum and other products valued in excess of $50,000from other enterprises located in Wisconsin which receivedthose products directly from points located outside Wiscon-sin. The evidence establishes that Respondent hauls petrole-um products both for its own account and for the accountof others including large interstate concerns such as PhillipsPetroleum, Murphy Oil Co., and Great Northern Oil Co.Respondent itself owns about 25 percent of the products ithauls.Most of the cargo is loaded at one or another of fourbulk petroleum stations which are terminals for petroleumpipelines. None of these bulk terminals are in Abbotsford.Based on the foregoing, I find that Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.Stemons Mailing Service,122 NLRB81;Pease Oil Company,122 NLRB 344.It.THE LABORORGANIZATION INVOLVEDThe Union is an unincorporated association in whichemployees participate and which exists for the purpose ofdealing with employers concerning rates of pay, hours ofwork, and other conditions of employment. It is affiliatedwith an international labor organization. It bargains collec-tivelywith employers, is party to collective-bargainingagreements with various employers, and in some instancesis certified by the Board as exclusive representative. I find1The General Counsel's motion to correct p 29, 1 18, of the transcriptherein by changing "was" to "wasn't" is hereby granted.204 NLRB No. 36 LAMONT'S SERVICE, INC.that it is a labor organization within the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Employment History of ShiltsLaVerne Shilts was employed by Respondent for 3 years,from January 20, 1969,untilhis discharge on January 11,1972. He worked as a driver of a semi tank-trailer. Duringthe period of his employment Respondent owned two trac-tors and three tank trailers.2This equipment was operatedby Shilts, the regular driver, and by Malcolm Lamont,Respondent's president, who drove part time.3 Until Janu-ary 1, Malcolm's son, James, was also employed by Respon-dent but apparently did not operate the semitractors.Shiltswas considered a good worker.He received nocomplaints from Respondent,and in fact was praised for hisdiligence.B.Union Organizing ActivityIn the course of his duties Shilts picked up cargo at fourbulk stations and delivered within a radius of 150 miles ofAbbotsford.He, as well as several driversemployed byother small nonunion petroleum haulers,while picking upcargo at bulk stations, frequently met and talked with uniondrivers employed by some of the larger petroleum haulersin the central Wisconsin area.The union drivers receivedmuch higher wages and many more fringe benefits than thenonunion men. When in late 1971 the union drivers receivedan additional wage boost,itbecame a topic of general dis-cussion among drivers loading at the bulk stations.Learningof the union rates and realizing the disparity between themand their own wages, Shilts and some other nonunion driv-ers became interestedin the Union. They contacted JamesNovacek,union president, who arranged a meeting withthem for Sunday, January 9, 1972, at the Union's office inEau Claire, Wisconsin. At this meeting, attended by Shiltsand several other nonunion drivers, Novacek explainedunion benefits. They all signed cards joining the Union andauthorizing it to represent them. Novacek told Shilts theUnion would send Respondent a letter requesting recogni-tion.On January 11 Novacek bycertified mail sent a letterasking Respondent to recognizethe Unionas Shilt's repre-sentative. Respondent received the letter January 20. Thequestion of Respondent's knowledge prior to that time ofhis union activity is treated hereinafter.C. Newsof DissatisfactionSometime during theday of January11,MalcolmLamont's wife,who acts as his secretary,received a tele-phone call from a truckdriver (unnamed in the record) inChippewaFalls to the effect that Shilts was dissatisfied with2Respondent also leased some trucking equipment from Badger TruckLines, Inc., another corporation then controlled by the Lamont family Theextent to which this leased equipment was in use is not entirely clear.3 It is not clear from the record how often Malcolm Lamont drove or whenor how frequently he associated with other drivers at the bulk terminals223his working conditions.Aftershe advised Lamont of thecall, he drove the 54 miles to Chippewa Falls (where he wasgoing anyway to pick up a load)and inquired at the Phillipsterminal about the alleged dissatisfaction of Shilts. Some-one there confirmed that Shilts was dissatisfied with hisworking conditions.Itwas later that same day that Lamont without noticedischarged Shilts.On March 9,1972, in a Wisconsin Em-ploymentRelationsCommission(hereinaftercalledWERC)hearing,when Lamont was asked why he let himgo, he testified, "Well, I had been over to Chippewa that dayand I heard that he was dissatisfied with his working condi-tions and we do not have anyone around our place that isdissatisfied."D. The DischargeAfter working most of the day, on Tuesday, January 11,Shilts returned to Respondent's premisesin Abbotsford onhis last runwith a full load. He was met by Malcolm La-mont who helped him connect up the hosesfor unloadingthe tank-trailer. Lamont said he would like to see Shiltsinside.After completing the hook up of the hoses, Shiltsfollowed Lamont into his office. In the office Lamont said,"I hear you're dissatisfied with your job." Shilts denied hewas and asked Lamont if he had received the letter (mean-ing a letter from the Union). Lamont replied that he hadgotten noletter. Shilts testified that he did not think he usedthe word "union" when he asked about the letter. However,at the WERC hearing in March, Lamont admitted thatShilts asked him if he had gotten a letter from the Union.In the circumstances I find that Lamont understood thatShilts was referring to a letter from the Union.Although it was the middle of their peakseason,was nota regular payday, and Shilts had not entirely finished hiswork, Lamont told him to fill in his timecard. Lamont thencomputed and entered the amount of his pay on a checkwhich was otherwise already prepared, and threw the checkon the desk. To Shilts he appeared angry. Lamont saidsomething to the effect that this was one of the hardestthings he had ever done in his life; that he had treated Shiltslike one of his own kids; and he asked him, "Why did youdo it?" Shilts answered that he did not do it to hurt Lamont;that he did not know it was going to turn out that way whenhe did it. Lamont said he had to protect what was his. Healso said, "You're the best damn worker I ever had, butthat's it." And he pointed to the check on the desk. Shiltsasked him if he should finish unloading the tank truck, butLamont said no, he would do it himself.Shilts then left and shortly thereafter telephoned Nova-cek, giving him the news of his discharge. That eveningNovacek telephoned Lamont to ask why Shilts was dis-missed and to protest it. Lamont refused to make any com-ment.E. Changes in Respondent's Business StructureRespondent is a closely held family corporation. Mal-colm Lamont is president. He and his wife are the principalstockholders.Malcolm runs the business.Respondent operates out of a gasoline service station run 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDby it which occupies part of a building leased from, andowned by, Malcolm Lamont. Another corporation, BadgerTruck Lines, Inc. (herein called Badger), leases from Mal-colm the rear portion of the building where it parks trucks.The principal stockholder of Badger is now Malcolm's sonJames; other stockholders include Malcolm's daughter andher husband and another man, unrelated, who owns a singleshare. All the men are truckdrivers. Badger's sole businesssince its formation in 1957 has been the leasing of trucks toRespondent.For years after the formation of Badger, Respondent per-formed its hauling by using its leased equipment.Between1968 and 1970, Respondent acquired two tractor-trailer rigsof its own (the equipment operated by Shilts and Malcolm),and also apparently continued to use to some extent threeor four trucks leased from Badger.Sometimeprior to the end of 1971 Malcolm Lamont con-templated altering Respondent's business. As part of thischange, Respondent, as of January 8, 1972, sold its twotractors (but not its tanker-trailers) to Badger. They havesince been included in the lease of equipment from BadgertoRespondent. The tractors continue to be used inRespondent's business which operates as it did before inso-far as the public is concerned. Shilts continued to operatethe equipment through January 11, although he was igno-rant of the transfer.Since his discharge the equipment hasbeen mannedby a driver supplied byBadger.Respondent'scustomers have never been advised of any change. Theequipmentmakes the same runs as previously. OnlyRespondent's name appears painted on the side of the cabs.Respondent pays rental on the tractors by sharing the reve-nue derived from hauling; 60 percent for Badger and 40percent for Respondent.According to his testimony in the WERC hearing, Mal-colm Lamont made an unsuccessful effort to arrange aplace for Shilts in the new setup,and because he could notwork it out, he would in any case have had to dismiss himshortly after January 11.F. Discussion Regarding DischargeThe General Counsel's theory,firstpropoundedin a post-trialbrief,is that reorganization of Respondent's businesswas a pretext for combating the Union and getting rid ofShilts, and that the events of January 11 buttress that theo-ry.Respondent generally defends on the ground that theGeneral Counsel has not sustained the burden of estab-lishing by a preponderance of the evidence that the dis-chargewas for discriminatory reasons. Specifically,Respondent claims there is no evidence of union animus onitspart and no evidence that it had knowledge of Shilt'sunion activity.Respondent also argues that the recordshows affirmatively that he was discharged because his jobwas abolished in a legitimate business reorganization.At the time Malcolm Lamont fired Shilts on January 11,he admittedly had information acquired earlier in the daythat Shilts was dissatisfied with his working conditions. Heopened thetermination conferenceby stating he had heardhe was dissatisfiedwith his job. A little later he asked, "Whydid you do it?" Considering all the circumstances of thecase, I find these expressions of Lamont were euphemismsfor Shilts' union activity. SeeAngwell Curtain Company, Inc.v.N. L. R. B.,192 F.2d 899 (C.A. 7, 1951). They warrant theinference, and I find, that when he discharged Shilts heknew of his union activity. At the hearing herein Lamontdenied that he knew Shilts had joined the Union. If that wasa denial of any knowledge of his union activity, I do notcredit him.The discharge conversation also demonstrates that Shilts'union activity was the reason he was fired. Discharge in thatmanner necessarily discouraged membership in the Union.It is immaterialand therefore no defense that he might havebeen let go later for some other reason allegedly unrelatedto union activity.This finding that he was discriminatorily discharged onJanuary I 1 is supported by additional circumstances whichlack other rational explanation, namely: that despite thefact that Shilts was the best worker Respondent ever had,he was fired without notice in the middle of the busyseason,in the middle of a pay period, before he had completed hiswork on the day of discharge, and only 2 days after he hadjoined the Union. A further supportive circumstance wasLamont's unwillingness that evening to explain the dis-charge to Novacek.Respondent argues that the affirmative case is fatallydefective because thereis noseparate evidence of companyanimus toward the Union. But that argument is misplacedwhere, as here, the reason for the discharge is evident andneed not be inferred from the employer's antiumondisposi-tion.With respect to the defense that Shilts was discharged inthe course of a reorganization which abolished his job, I findthat was patently not the case. According to Lamont, thetractors had already been sold to Badger earlier in January.Yet Shilts continued to man the equipment as an employeeof Respondent at least on January 10 and 11 (and possibleearlier)until the time he was fired. No business reasonrequiredhis dismissalon January 11 rather thansome earli-er or latertime.On the other hand, a preponderance of theevidence does indicate, and I find, that his union activitycaused Lamont to fire him at that time.Regarding the General Counsel's theory that the sale ofthe tractors to Badger was a pretext for combating union-ism, I makeno finding. I do not see resolution of thatquestion as necessary to a determination of the legality ofthe discharge. In my view the present record isinadequateto resolve Respondent's motivesin selling itstractors andleasing themback. Among other things, the extent of com-pany knowledge prior to January 11 of Shilts union activityisnot explored sufficiently to warrant disposition of thatissue.Cf.N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880 (C.A.1, 1966); but see alsoWal-Mart Stores, Inc.,201 NLRB No.35. If determination of these questions proves tobe neces-sary for remedy purposes, they may be dealt with in thecompliance stage of this proceeding.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with itsoperations de-scribed insection I,above, have aclose,intimate,and sub- LAMONT'S SERVICE, INC.stantial relation to trade,traffic,and commerce among theseveral States. Those found to be unfair labor practices tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce and are unfair laborpractices within the meaning of Sections 8(a)(3) and (1) and2(6) and (7) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) and engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By discharging LaVerne Shilts on January11, 1972,and not thereafter reinstating him, Respondent discriminat-ed in regard to his hire or tenure of employment to discour-agemembership in a labor organization,and therebycommitted,and is committing,unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.4.Such unfair labor practices affect commerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(3)and (1) of the Act, I recommend that it cease and desisttherefrom and take affirmative action designed to effectuatethe policies of the Act. I also recommend that Respondentoffer to LaVerne Shilts immediate,full, and unconditionalreinstatement to his former job or,if that job no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights, privileges or workingconditions,and make him whole for any loss of earnings hemay have suffered as a result of discrimination against himby paying him a sum of money equal to the amount hewould have earned from the date of his discharge on Janu-ary 11, 1972, to the date Respondent offers himreinstate-ment,less his net earnings during that period in accordancewith the Board's formula stated in F.W. Woolworth Compa-ny, 90 NLRB 289, with interest thereon at the rate of 6percent per annum as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716, and that it make records available toBoard agents in connection with compliance therewith. Ifurther recommend that Respondent post appropriate no-tices.Upon the foregoing findings of fact, concusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4Lamont'sService,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in General Drivers &Helpers UnionLocal No.662, affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,orany other labororganization,by discharging or by discriminating in regardto the hire or tenure of employees or any term or condition225of their employment.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of their rightto self-organization, to form labor organizations, to join orassist alabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collective bar-gaining orother mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer LaVerne Shilts immediate, full, and uncondi-tional reinstatementto his former job or, if that job nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights, privileges, andworking conditions, and make him whole for any loss ofearningshe may have suffered as a result of discriminationagainst himin the manner set forth in the section heretoentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying,all re-cords, reports, and other document necessary to analyze theamount of backpay due under the terms of this Order.(c)Post at its place of business in Abbotsford, Wiscon-sin, copies of the attached notice marked "Appendix." SCopies of the notice on forms provided by theRegionalDirector for Region 18, after being duly signed by its repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof and be maintained by it for 60consecu-tive days thereafter, in conspicuous places, including allplaces where notices are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices arenot altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.In the event no exceptions are filedas provided by Sec102 46 of theRules and Regulations of theNational LaborRelationsBoard,the findings,conclusions, and recommendedOrder hereinshall, asprovidedin Sec. 102.48of the Rules and Regulations,be adoptedby the Board and become itsfindings, conclusions,and order, and all objectionsthereto shall be deemedwaivedfor all purposes.5In the eventthat theBoard's Order is enforcedby a Judgmentof a UnitedStates Courtof Appeals, the wordsin the notice reading,"Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal law by firing LaVerne Shiltsbecause of his union activities: 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer LaVerne Shilts his old job and pay himany wages he has lost, with interest.WE WILL NOT discharge or discriminate against em-ployees because of their union activities.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self organization,to form labor organi-zations, to join or assist a labor organization,to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.DatedBy(Representative)(Title)LAMONT'S SERVICE, INC(Employer)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,316 Federal Building 110 South 4thStreet,Minneapolis,Minnesota 55401,Telephone 612-725-2611.